DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 30 March 2021 containing remarks and amendments to the claims.
Claims 3-4, 7-8, 10-20, and 22 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 7-8, 10-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Regarding claims 3-4, 7-8, 10-20, and 22, it is not clear where the instant specification provides support for the newly amended limitations regarding “wherein the reduced aniline point is between about 64° C and about 92° C for the enhanced CA content naphthenic process oil having a viscosity less than about 1000 SUS at 38° C or between about 93° C. and about 110° C. for the enhanced CA content naphthenic process oil having a viscosity greater than about 1000 SUS at 38° C (100 F), as measured according to ASTM D611.”.  The instant specification discloses the aniline point of the hydrotreated naphthenic gas oil to be 64-85°C for 60 SUS [0039], 64-85°C for 100 SUS [0040], 77-98°C for 500 SUS [0041] and 90-110°C for 2000 SUS [0042].  Examiner additionally notes that the tables provide experimental data for aniline point and viscosity combinations, but it is not clear where the instant specification compares the reduced aniline point (from blended feedstock) viscosity less than 1000 SUS to more than 1000 SUS with the aniline point ranges disclosed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 7-8, 10-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldous (US 5,846,405) in view of Kamai (US 6,248,929), Jois (US 2005/0272850), and Mills (U 3,904,507).
Regarding claims 3-4, 7-8, and  18, Aldous teaches distillation of a naphthenic feed to obtain a naphthenic vacuum gas oil in one or more viscosity ranges (column 1, lines 28-33 and 55-67 and column 2, lines 25-32), and blending the naphthenic vacuum gas oil with a distilled aromatic extract feed to provide a blended oil (column 1, lines 63-column 2,line 32).  Aldous teaches the ratio of the more aromatic feed to naphthenic distillate feed of 10:90 to 90:10 (column 2, lines 25-32), which overlaps with the claimed range of at least 10 wt% high aromatic feedstock.  Aldous teaches hydrotreating the 
Examiner notes that Aldous naphthenic distillates may inherently be obtained by atmospheric and/or vacuum distillation.
Aldous does not explicitly disclose (1) the CA , CN, CA + CP of the feedstocks or products (2) the claimed  VGC (3) the order of blending followed by distillation and hydrotreating (4) the newly amended combination of viscosity and aniline point.
Regarding (1), Kaimai teaches that for the use of rubber process oils, it is desired to have a CA content of 20-50% (column 6, lines 32-42).  Kaimai teaches that the aniline point can indicate the content of aromatic hydrocarbons and to have a high aniline point means a low content of aromatic hydrocarbons, (column 1, line 66-column 2, line 2).  Kamai teaches that as the content of aromatic hydrocarbons is decreased, the affinity for rubber oil is decreased (column 2, lines 1-10).  Kamai teaches that % CA in the range of 20-50% corresponds to aniline point of 80°C or less (column 2, lines 29-35).  In this regard, Examiner notes that the aniline points of Aldous naphthenic feed, aromatic feed, and hydrotreated blend product (discussed above, see table 1), all appear to correspond to the Kamai aniline point of 80°C or less, which corresponds to % CA in the range of 20-50%.  
Jois similarly teaches blending oils in order to obtain compositions having high aromatic components, and thus high solvency to be used as rubber processing oils [0003-0004], [0028], [0045].  Jois additionally breaks down the distribution of Cn, Cp, and CA in the products, indicating that these variables impact suitability for use as a rubber process oil (see tables).
In view of Kamai/Jois teachings, it would have been obvious to the person having ordinary skill in the art that the Aldous aniline points indicate the content of aromatic hydrocarbons, and such A, CN, CP in the feedstock would be obvious to the person having ordinary skill in the art, for the benefit of obtaining a product that is suitable for use as a rubber process oil.
Regarding (2), Mills teaches a similar process for producing process oils by hydrogenation of naphthenic oils which involves selection of feeds having VGC in the range of 0.78-.94 (column 1, line 50-column 2, line 37), which overlaps with the claimed  ranges.  Mills notes that selection of VGC/and viscosity of individual components and blend can indicate naphthenic and paraffinic components (column 2, lines 10-37).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the VGC/viscosity of the feeds of the previous combination in order to obtain a blend in the desired range and suitable as a rubber process oil.  
Examiner further notes that it would have been obvious to the person having ordinary skill in the art that the process of the previous combination would result in the same or similar products having the same or similar properties, since the combination teaches the same blending of the same naphthenic and aromatic feeds and hydrotreatment of the blend, in order to obtain the same rubber process oil having high aromatic content and solvency abilities.
Regarding (3), the claims appear to be changing the order of distillation from before blending, to after blending.  Aldous starts with a naphthenic distillate (which would inherently be obtained from atmospheric distillation resid having claimed boiling range subject to vacuum distillation) and then forms a blend which is hydrotreating.  The instant claims blend, distill, then hydrotreat.  
Examiner further notes that the blend obtained by Aldous has aniline point of 79-80°C (Table 2), which is the same as obtained in instantly claimed step b).  In this regard, it appears that whether distillation occurs before or after blending would not result in a change of manner, function, or result.
It is not seen where such a difference would change the manner, function, or result of the process steps.  In this regard, it is noted that the selection of order of process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV, C). 
Regarding (4), Examiner notes that as discussed in the 112 rejections, it is not clear where the instant specification provides written support for this amended claim language.  Further, Aldous teaches the same blending of a naphthenic feedstock with an aromatic feedstock to obtain decreased aniline point, which improves solvency (column 1, lines 1-35 and column 2, lines 5-32).  Examiner notes that Aldous is not limited to the Examples, and provides a broader teaching having smaller amounts of aromatic feed in the blend than what is in the examples (column 2, lines 25-65).  Such broader ranges would result in broader aniline point ranges, and Examiner notes that it would have been obvious to the person having ordinary skill in the art to have adjusted the amounts of aromatic and naphthenic feedstocks, in order to arrive at the desired composition having the desired decreased aniline point and increased solvency.  Further, Examiner notes that Applicant’s instant specification teaches that the naphthenic feed having viscosity SUS at 37.8°C of 85-135 having aniline point of about 64-85°C [0040].  This corresponds to Table 1 of Aldous, where the naphthenic distillate feed has viscosity at 100°F (38°C) has aniline point of 69°C (see Aldous table 1).  Further, Aldous table 1 shows that by blending the naphthenic distillate with aromatic oil, the aniline point is decreased (see table 1).  In this regard, it is not clear where Applicant has distinguished the claims from the prior art of record.


Regarding claim 10, Aldous teaches the naphthenic vacuum gas oil feed has viscosity at 100°F (38°C) of 2873 SUS (see table 2), which lies within the claimed range.
Regarding claim 11
Regarding claim 12, Aldous teaches the process oil has reduced sulfur content compared to the naphthenic vacuum gas oil feed (see table 2).  It is further expected that the same unsaturation, nitrogen, and oxygen properties would be obtained, since Aldous teaches the same hydrotreating steps applied to the same blend of naphthenic and aromatic components as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 13, Aldous teaches reduced aniline point in process oil product in comparison to naphthenic feed (table 2), which as discussed above would also indicate an increased CA content.  Aldous teaches increased refractive index and UV absorption (table 2). It is further expected that the same VGC increase would be obtained, since Aldous teaches the same hydrotreating steps applied to the same blend of naphthenic and aromatic components as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 14, the previous combination does not explicitly disclose the PAH 8-marker content, however, it is expected that the same or similar product properties would be obtained, since the previous combination teaches the same process steps applied to the same feeds as claimed. 
Regarding claims 15-16 and 3-5, the claims appear to be changing the order of distillation from before blending, to after blending.  It is not seen where such a difference would change the manner, function, or result of the process steps.  In this regard, it is noted that the selection of order of process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV, C). 
Regarding claims 17, Aldous teaches that the aromatic feedstock may be obtained by solvent extraction steps (column 2, lines 5-22).  
Regarding claim 19
Regarding claim 20, Aldous teaches the products are useful as rubber process oils (column 1, lines 10-25).
Regarding claim 22, Jois teaches using rubber process oils in tire applications [0025].  

Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Aldous teaches aniline points of 79°C or 80°C for product having a viscosity of 2375 and 1969 SSU @ 100°F, but does not meet the newly amended viscosity/aniline point combinations.  The instant process is drawn to different feeds and different products.  

The office action has failed to address the VGC.  

Regarding Applicant’s first argument, Examiner notes that as discussed in the 112 rejections, it is not clear where the instant specification provides written support for this amended claim language.  Further, Aldous teaches the same blending of a naphthenic feedstock with an aromatic feedstock to obtain decreased aniline point, which improves solvency (column 1, lines 1-35 and column 2, lines 5-32).  Examiner notes that Aldous is not limited to the Examples, and provides a broader teaching having smaller amounts of aromatic feed in the blend than what is in the examples (column 2, lines 25-65).  Such broader ranges would result in broader aniline point ranges, and Examiner notes that it would have been obvious to the person having ordinary skill in the art to have adjusted the amounts of aromatic and naphthenic feedstocks, in order to arrive at the desired composition having the desired decreased aniline point and increased solvency.  Further, Examiner notes that Applicant’s instant specification teaches that the naphthenic feed having viscosity SUS at 37.8°C of 85-135 having aniline point of about 64-85°C [0040].  This corresponds to Table 1 of Aldous, where the naphthenic distillate feed has viscosity 
Regarding Applicant’s second argument, Examiner notes that as discussed in the rejections, Mills teaches a similar process for producing process oils, which selects feeds having VGC of 0.78-.94 (column 1, line 50- column 2, line 37), which overlaps with the claimed ranges.  Mills notes that selection of VGC/and viscosity of individual components and blends can indicate naphthenic and paraffinic compounds (column 2, lines 10-37).   Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the VGC/viscosity of the feedstocks in order to obtain the desired process oil blend.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771